Exhibit 10.1

LOGO [g150588g50e19.jpg]

[SECTION 16 Officers]

EFI 2011 Executive Team Performance Bonus Program

 

 

 

We are pleased to offer you participation in the EFI 2011 Executive Team
Performance Bonus Program (the “Program”) on the terms set forth below.

Each participant (the ““Participant”) in the Program will, provided that the
Participant remains employed by EFI through the date of grant of such awards, be
granted an award of restricted stock units that is subject to vesting
requirements based on the performance of Electronics For Imaging, Inc. (“EFI” or
the “Company”) for 2011 and the Participant’s continued employment as set forth
below. In addition, each Participant has an opportunity to earn a cash bonus
based upon the performance of the Company for 2011 and the Participant’s
continued employment as set forth below.

Performance Equity Bonus Terms

 

  •  

Subject to the approval by the Company’s Compensation Committee (the
“Compensation Committee”) and subject to your continued employment with the
Company through the date of grant, you will be granted two performance-based
restricted stock unit (“RSU”) awards with respect to the Program. The first RSU
award will be subject to vesting based on the Company’s non-GAAP operating
income (also referred to as “operating earnings”) for 2011 and your continued
employment as set forth below (“Operating Income RSUs”). The second RSU award
will be eligible to vest based on the Company’s revenue for 2011 and your
continued employment as set forth below (“Revenue RSUs”). In addition, no
portion of the Revenue RSUs will vest if the RSU threshold operating income goal
isn’t achieved for 2011.

 

  •  

The total number of RSUs that you will be granted will equal your “Equity Bonus
Eligibility” amount (expressed in U.S. Dollars) set forth below, divided by the
closing price of EFI’s common stock on the trading day immediately preceding the
date such awards are approved by the Compensation Committee. Sixty percent
(60%) of your total RSUs will be Operating Income RSUs and the other forty
percent (40%) of your total RSUs will be Revenue RSUs, in each case rounded down
to the nearest whole share.

 

  •  

The RSUs will be granted under and will be subject to the terms and conditions
of EFI’s 2009 Equity Incentive Award Plan (the “2009 Equity Plan”) and the
Restricted Stock Unit Award Notice and Restricted Stock Unit Award Agreement
used by EFI to evidence RSU awards granted under the 2009 Equity Plan, except as
otherwise expressly set forth herein. Each RSU Award will have a grant date that
is the date that the Compensation Committee approves such award (the “Grant
Date”). The RSU awards are also subject to the individual and other share limits
of the 2009 Plan.

 

  •  

The Compensation Committee will meet during the first quarter of 2012 (and in
all events not later than March 10, 2012) to determine whether (and the extent
to which) the performance conditions applicable to the RSUs were achieved for
2011 (the date on which the Compensation Committee makes such determination is
referred to as the “Determination Date”). Subject to your continued employment
by the Company through the applicable vesting date, if the Compensation
Committee determines that the applicable performance condition related to the
RSUs was achieved for 2011, the related RSUs will vest (the “Vesting Date”) on
the later of (1) the first anniversary of the Grant Date or (2) the
Determination Date; provided that the Vesting Date will not occur later than
March 10, 2012 and payment of any vested RSUs will be made by March 15, 2012. In
the event any performance condition applicable to an RSU isn’t satisfied, the
RSU will be deemed to have been forfeited as of December 31, 2011.

Performance Cash Bonus Terms

 

  •  

Your “target” cash bonus opportunity for 2011 is set forth below.

 

  •  

Subject to approval by the Compensation Committee and further subject to your
continued employment by the Company through the Vesting Date applicable to your
RSU awards referred to above, your cash bonus for 2011 will be based on your
target cash bonus opportunity and the Company’s performance for 2011 against
non-GAAP operating income and revenue goals as set forth below. In addition, in
no event will you be entitled to any cash bonus for 2011 if both the Cash Bonus
threshold operating income and the Cash Bonus threshold revenue for the Company
are not achieved for 2011, as set forth below.

 

  •  

On the Determination Date referred to above, the Compensation Committee will
also determine whether (and the extent to which) the performance conditions
applicable to your cash bonus opportunity were achieved for 2011. Any cash bonus
payment due to you for



--------------------------------------------------------------------------------

 

2011 will be paid promptly after the Vesting Date of your RSU awards granted
with respect to this Program, and in all events by March 15, 2012. Payment will
be subject to applicable tax withholding.

Performance Targets and Equity and Cash Target Bonus

Your Equity Bonus Eligibility amount and Target Cash Bonus Opportunity are set
forth below.

Equity Bonus Eligibility:

Target Cash Bonus Opportunity:

The performance goals applicable to your RSUs and cash bonus opportunity are set
forth below. In no event will any portion of your RSUs vest unless the RSU
threshold level of operating income set forth below is achieved by the Company
in 2011. In no event will you be entitled to any portion of your cash bonus
opportunity unless both the cash bonus threshold level of revenue and the cash
bonus threshold level of operating income set forth below are achieved by the
Company in 2011.

 

Performance Metric

   RSU
Threshold      RSU Target      Cash  Bonus
Threshold      Cash Bonus
Target  

Revenue (millions)

           

Non-GAAP Operating Income (millions)

           

If the RSU threshold levels are satisfied, the number of Revenue RSUs that will
vest will be determined on a pro-rata basis based on the Company’s actual
revenue for 2011 between the RSU threshold revenue level set forth above and the
RSU target revenue level set forth above (with no portion vesting at the
threshold level and 100% vesting at the target level). If the RSU operating
income threshold level is satisfied (regardless of whether the RSU revenue
threshold level is satisfied), the number of Operating Income RSUs that will
vest will be determined on a pro-rata basis based on the Company’s actual
operating income for 2011 between the RSU threshold operating income level and
the RSU target operating income level set forth above (with no portion vesting
at the threshold level and 100% vesting at the target level). If both cash bonus
threshold levels are satisfied, the amount of your cash bonus will be determined
40% (40% of your target cash bonus amount) on a pro-rata basis based on the
Company’s actual revenue for 2011 between the cash bonus threshold revenue level
and the cash bonus target revenue level set forth above (with no portion paid at
the threshold level and 100% of such 40% portion of your cash bonus opportunity
paid at the target level) and 60% (60% of your target cash bonus amount) on a
pro-rata basis based on the Company’s actual operating income for 2011 between
the cash bonus threshold operating income level set forth above and the cash
bonus target operating income level set forth above (with no portion paid at the
threshold level and 100% of such 60% portion of your cash bonus opportunity paid
at the target level). In addition, the Committee has the discretion to decrease
(but not increase) the amount of the cash bonus (if any) payable related to
revenue in the event that such revenue is not, in the Committee’s judgment,
delivering appropriate levels of profitability. In each case, vesting remains
subject to the continued employment requirements.

Non-GAAP Operating Income - is defined as operating income determined in
accordance with GAAP, as adjusted to remove the impact of certain recurring and
non-recurring expenses and the tax effect of these adjustments.

Maximum Award - In no event shall any RSU award vest with respect to more than
100% of the RSUs subject to such award. In no event will more than 100% of your
target cash bonus become payable.

Adjustments - The Committee shall, to the extent it determines appropriate in
order to preserve the intended incentives, adjust the performance thresholds and
targets set forth above to mitigate the unbudgeted impact of material, unusual
or nonrecurring gains and losses, the financial statement impact of changes in
capital structure, mergers, acquisitions, dispositions, and similar
transactions, and changes in applicable accounting rules.

Other Terms



--------------------------------------------------------------------------------

Termination of Employment

Except as may otherwise be expressly provided below, in the applicable
Restricted Stock Unit Award Notice and Restricted Stock Unit Award Agreement (as
to RSUs), or your written employment agreement (if any) with the Company, you
will have no right to any cash bonus for 2011 and no right to any payment with
respect to your RSUs (and your RSUs will automatically and immediately
terminate) should you cease to be employed by the Company or one of its
subsidiaries before the Vesting Date set forth above (regardless of the reason
for such termination of employment).

Notwithstanding anything to the contrary in the applicable Restricted Stock Unit
Award Notice and Restricted Stock Unit Award Agreement or your written
employment agreement (if any) with the Company, if you are involuntarily
terminated Without Cause or are terminated for Good Reason outside of a Change
of Control (as these terms are defined in the applicable employment agreement),
you will be eligible for (i) pro-rata vesting of your RSUs related to this
Program and (ii) a pro-rata payment of your 2011 cash bonus. The pro-rata RSU
vesting and pro-rata bonus will be determined with respect to the number of RSUs
that would have vested and amount of cash bonus that would have been payable
under this Program, respectively, had your employment continued through the
Vesting Date, in each case multiplied by a fraction (x) the numerator of which
is the number of whole months you were employed by the Company during 2011, and
(y) the denominator of which is twelve. Payment of such pro-rata amounts will be
made at the same time that payment would have been made had you continued to be
employed. In the event that you are entitled to a pro-rata payment of your RSUs,
payment will be made in cash (as opposed to shares or other property) with the
cash payment in respect of a vested RSU to equal (subject to applicable tax
withholding) to the closing price of a share of EFI common stock on the
Determination Date.

With respect to any RSUs granted under this Program, in the event of any
conflict between your employment agreement and the provisions regarding
acceleration of performance equity outside of a Change of Control and this
Program, this Program shall control.

No Right to Continued Employment

Nothing contained in this Program, the RSUs, or any related document constitutes
an employment or service commitment by the Company (or any affiliate), affects
your status (if you are employed at will) as an employee at will who is subject
to termination at any time and for any reason, confers upon you any right to
remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate your employment or to change your compensation or other terms of
employment at any time.

Administration

The Compensation Committee will administer this Program. The Compensation
Committee has the authority to construe and interpret this Program and any
agreement or other document relating to this Program. All actions taken and all
interpretations and determinations made by the Compensation Committee in respect
of such documents and matters shall be conclusive and binding on all persons and
shall be given the maximum deference permitted by law.

Amendment

This Program may not be amended other than in writing signed by an authorized
officer of the Company, upon approval of the Compensation Committee, as
required.

Clawback Policy

This Program, the RSU Awards, any securities or other consideration you may
receive in payment of or with respect to the RSU Awards, as well as any cash
bonus or bonus opportunity under this Program, is subject to the terms of the
EFI recoupment, clawback or similar policy as it may be in effect from time to
time, as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of your bonus, awards or
any shares of stock or other cash or property received with respect to your
bonus or awards (including any value received from a disposition of any shares
of stock you may receive in payment of the RSU Awards).

Construction

The RSU Awards and cash bonus contemplated above are intended as qualified
performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code. This Program, the RSU Awards, and the cash bonus
opportunities contemplated above are also intended to satisfy, and not be
subject to any tax, penalty or interest under, Section 409A of the Internal
Revenue Code. These arrangements shall be construed in accordance with such
intents.

I have read and understand the terms of this Program and the documents referred
to herein and agree to abide by these terms and the terms of such other
documents.



--------------------------------------------------------------------------------

 

    

 

      Participant Name      Date      